Lumpkin, J.
1. If a debtor conveys Ms property with intent to delay or defraud Ms creditors, -and the grantee takes with knowledge of such intent, the land can be subjected to the judgment of one of such creditors, rendered after the conveyance. If the conveyance is not made with such intent, but is a bona fide transaction on a valuable consideration and without notice or ground for reasonable suspicion, it is valid. Civil Code (1910), § 3224 (2).
2. The evidence fully supported the verdict.
3. It is settled by many adjudications that grounds of a motion for new trial which are not referred to or argued in the brief of counsel for plaintiff in error will be treated as waived, and will not be decided by this court.

Judgment affirmed.


All the Justices eoneur, except Bill, J., not presiding.